United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
L. STOKES CLEVELAND VETERANS
ADMINISTRATION MEDICAL CENTER,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1245
Issued: December 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 13, 2015 appellant filed a timely appeal of the November 14, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
has elapsed since the most recent merit decision dated August 19, 2013 and the filing of this
appeal on May 13, 2015, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of the claim.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of his claim, pursuant to 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

Appellant filed a timely request for oral argument. After exercising its discretion, by order dated October 9,
2015, the Board denied his request as his arguments could be adequately addressed in a decision based on a review
of the case record. Order Denying Request for Oral Argument, Docket No. 15-1245 (issued October 9, 2015).

FACTUAL HISTORY
On October 11, 1983 appellant, then a 36-year-old medical technician, fractured his right
ankle while on a motorcycle when he failed to negotiate a turn as he entered the employing
establishment property. The employing establishment did not dispute that he was in the
performance of duty at the time of this incident. OWCP accepted appellant’s condition for
bimalleolar fracture of the right ankle and expanded his claim to include osteomyelitis, infection
at the fracture site, and deformity distal fibula of the right ankle. It authorized right ankle
surgery which was performed on October 12 and November 30, 1983, March 23, 1984 and
September 1997. Appellant stopped work on October 11, 1983 and returned to light-duty work
on December 1, 1983. He was granted disability retirement on October 1, 2000.3
On September 7, 2012 appellant submitted a Form CA-2a, recurrence of medical
treatment, asserting that in 2008, 2009, and 2011 he sustained recurrences causally related to his
employment injury of October 11, 1983. He noted that in 2008, he was walking with a cane in
his home and his ankle gave out and he fell into his entertainment center. Appellant noted in
2009 he walked from the basement upstairs and almost fell again. In 2011, after returning home,
his right ankle gave out while ascending the front steps and he fell backwards and caught himself
on the hand rail. Appellant reported retiring in 2000 and remaining unemployed since that time.
By letter dated October 4, 2012, OWCP advised appellant of the type of factual and
medical evidence needed to establish his recurrence claim. It requested that he submit a
physician’s reasoned opinion addressing the relationship of his claimed recurrent condition and
specific employment factors.
In support of his claim, appellant submitted an x-ray of the right ankle dated July 8 and 9,
2009 which revealed no acute fracture but an old fracture of the distal fibula with post-traumatic
arthritic changes. A March 19, 2010 x-ray of the right foot revealed mild osteopenia, no definite
fracture, small left calcaneal spur and extensive osteoarthritis of the right tibiotalar joint. X-rays
of the right ankle dated January 19 and July 31, 2012 revealed an old fracture of the distal fibula
with post-traumatic arthritic changes. A February 23, 2013 x-ray of the right ankle revealed a
questionable nondisplaced distal fibular fracture with additional remote healed fracture of the
distal fibula and severe degenerative changes of the ankle mortise joint.
On March 4, 2013 appellant underwent a computerized tomography (CT) scan of the
right lower extremity which revealed a remote distal fibular fracture with prior external fixation
hardware and significant degenerative changes of the ankle mortise joint on the right.
A July 26, 2012 report from a physician assistant noted treating appellant since 2002 for
right ankle pain and arthritis. He noted appellant’s right ankle condition has progressed and he
required an ankle fusion.
3

On December 23, 1987 OWCP proposed to reduce compensation as the evidence established that appellant was
no longer totally disabled, but rather partially disabled, and had the capacity to earn wages as a medical technologist,
at the rate of $8.00 an hour. In a decision dated February 5, 1988, it adjusted appellant’s compensation benefits to
reflect his wage-earning capacity as a medical technologist. Appellant filed a claim for a schedule award. In
decisions dated September 17, 1991, April 6, 1995, April 18, 2002, February 6, 2003 and June 6, 2003, he was
granted a schedule award for a total of 42 percent permanent impairment of the right leg.

2

On August 19, 2013 OWCP denied appellant’s claim for a recurrence of medical
treatment, finding that the evidence did not show a spontaneous worsening of his accepted
condition.
On August 2, 2014 appellant requested reconsideration. In an accompanying August 11,
2014 letter, he asserted that he experienced a worsening of his original injury and needed further
medical care. Appellant indicated that he has unsuccessfully attempted to obtain employment as
a medical technologist at several hospitals and enrolled in a vocational rehabilitation program
without success. He indicated that he underwent a third operation on his right ankle in 1997 and
subsequently required a cane. Appellant indicated that his work restrictions were ignored by the
employing establishment. He indicated that he continued to receive care at the Veterans
Administration Medical Center. Appellant also submitted handwritten notes.
Appellant submitted an x-ray of the right ankle dated July 8, 2009, a March 19, 2010
x-ray of the right foot, a January 19, 2012 x-ray of the right ankle, a July 31, 2012 x-ray of the
right ankle, a February 23, 2013 x-ray of the right ankle, a March 4, 2013 CT scan of the right
lower extremity, and a copy of OWCP’s decision dated August 19, 2013, all previously of
record. Appellant submitted an enrollment record from the University of Maryland noting he
was registered as an undergraduate in January 2001. He submitted a letter to Suburban Hospital
human resources recruiter applying for a medical technologist position. Appellant submitted a
marriage license dated May 8, 2003 and a divorce decree dated August 31, 2007. He submitted a
note from Health First dated August 30, 2013, prepared by an unidentified individual who
diagnosed right ankle fracture with hardware, arthritis, spinal stenosis, degenerative joint disease
of the back, and neuropathic pain.
In a November 14, 2014 decision, OWCP denied appellant’s request for reconsideration
finding that the evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT
Under section 8128(a) of FECA,4 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(3) of the implementing federal regulations, which provide that a claimant may
obtain review of the merits of his or his written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence which:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”5
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b)(3).

3

Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.6
ANALYSIS
OWCP denied appellant’s recurrence of disability finding that the medical evidence did
not demonstrate that the claimed recurrence of his medical condition was causally related to the
accepted injury. Thereafter, it denied his reconsideration request, without a merit review.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the claim.
In his request for reconsideration, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. In his August 11, 2014 request for reconsideration, he
indicated that he experienced a worsening of his original injury and needed further medical care.
Appellant indicated that he has unsuccessfully attempted to obtain employment as a medical
technologist at several hospitals and enrolled in a vocational rehabilitation program without
success.7 He indicated that he had a third operation on his right ankle in 1997, uses a cane, and
continues to receive care at a Veterans Administration hospital. Appellant indicated that his
work restrictions were ignored by the employing establishment. These assertions do not show a
legal error by OWCP or a new and relevant legal argument not previously considered by OWCP.
The underlying issue in this case is whether appellant submitted medical evidence establishing
that he sustained a recurrence of his medical condition causally related to the October 11, 1983
work injury. That is a medical issue which must be addressed by relevant new medical
evidence.8
However, appellant did not submit any pertinent new and relevant medical evidence in
support of his claim. He submitted an x-ray of the right ankle dated July 8, 2009, a March 19,
2010 x-ray of the right foot, a January 19, 2012 x-ray of the right ankle, a July 31, 2012 x-ray of
the right ankle, a February 23, 2013 x-ray of the right ankle, a March 4, 2013 CT scan of the
right lower extremity, and a copy of OWCP’s decision dated August 19, 2013. However, these
reports are duplicative of evidence previously submitted and were considered by OWCP in its
decision dated August 19, 2013. Evidence that repeats or duplicates evidence already in the case
record has no evidentiary value and does not constitute a basis for reopening a case.9 Therefore,
these reports are insufficient to require OWCP to reopen the claim for a merit review.
Appellant submitted a note from Health First dated August 30, 2013, prepared by an
unidentified individual who diagnosed right ankle fracture with hardware, arthritis, spinal
6

Id. at § 10.608(b).

7

The record indicates that appellant is not currently in receipt of wage-loss benefits, that he has claimed such
benefits, or that he has requested modification of the February 5, 1988 loss of wage-earning capacity decision.
8

See Bobbie F. Cowart, 55 ECAB 746 (2004).

9

See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin, 35
ECAB 1090, 1093-94 (1984).

4

stenosis, degenerative joint disease of the back, and neuropathic pain. There is no indication of
who signed this report. The Board has held that medical reports lacking proper identification do
not constitute probative medical evidence.10 Thus, this report is insufficient to require OWCP to
reopen the claim for a merit review.
Appellant submitted an enrollment record from the University of Maryland dated
January 2001, a letter to Suburban Hospital human resources recruiter applying for a medical
technologist position, a marriage license dated May 8, 2003, and a divorce decree dated
August 31, 2007. As explained, the underlying issue in this claim is whether the medical
evidence establishes that he sustained a recurrence of his accepted medical condition. These
records are not relevant to this underlying medical issue. Therefore, this new evidence is
insufficient to warrant reopening the case for a merit review.
On appeal, appellant asserts that he submitted sufficient evidence to establish that he
sustained a recurrence of disability causally related to his October 11, 2013 work injury. He also
asserts that OWCP failed to inform him that his claim was closed in 2012. The Board does not
have jurisdiction over the merits of the claim.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

10

See R.M., 59 ECAB 690 (2008); D.D., 57 ECAB 734 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the November 14, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 4, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

